
	
		I
		111th CONGRESS
		1st Session
		H. R. 2219
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Platts (for
			 himself and Mr. Van Hollen) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the Law Enforcement Pay Equity Act of 2000 to
		  permit certain annuitants of the retirement programs of the United States Park
		  Police and United States Secret Service Uniformed Division to receive the
		  adjustments in pension benefits to which such annuitants would otherwise be
		  entitled as a result of the conversion of members of the United States Park
		  Police and United States Secret Service Uniformed Division to a new salary
		  schedule under the amendments made by such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Law Enforcement Pension Adjustment Equity Act of
			 2009.
		2.Permitting
			 adjustments in pension benefits for United States Park Police and United States
			 Secret Service Uniformed Division annuitants for payments made in 2007 and
			 subsequent years
			(a)In
			 generalSection 905(f) of the Law Enforcement Pay Equity Act of
			 2000 (sec. 5–561.02(f), D.C. Official Code) is amended by striking the period
			 at the end and inserting the following: , for any payment made prior to
			 January 1, 2009..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of the Law Enforcement Pay Equity Act of 2000.
			
